            Case 1:20-cv-00399-HBK Document 25 Filed 01/28/21 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA



CHRISTOPHER VALENCIA,                        Case No. 1:20-cv-399-HBK (PC)

                Plaintiff,

       v.

STU SHERMAN, ET AL.,
                                             ORDER & WRIT OF HABEAS CORPUS
                Defendants.                  AD TESTIFICANDUM
                                        /

Christopher Valencia, CDCR # T-05563, a necessary and material witness in a settlement
conference in this case on February 23, 2021, is confined in California State Prison, Corcoran
(COR), in the custody of the Warden. In order to secure this inmate's attendance, it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Erica P. Grosjean, by Zoom video conference from his place of
confinement, on Tuesday, February 23, 2021 at 1:00 p.m.

ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at California State Prison, Corcoran at (559) 992-7372 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Michelle Rooney, Courtroom Deputy, at mrooney@caed.uscourts.gov.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Grosjean at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
         Case 1:20-cv-00399-HBK Document 25 Filed 01/28/21 Page 2 of 2
IT IS SO ORDERED.


Dated:   January 28, 2021
                                        HELENA M. BARCH-KUCHTA
                                        UNITED STATES MAGISTRATE JUDGE
